UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 22, 2014 GREEN HYGIENICS HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 000-54338 26-2801338 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 1937 Pendrell Street, Suite 1004, Vancouver, B.C., Canada V6G 1T4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 1-855-922-2368 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of a Registrant On January 16, 2014 a founding investor in the Company funded the purchase of twelve wind turbine electrical generators (2.05MW each) of which the Company has the option to acquire for $190,000 per turbine for a total option obligation of $2,280,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN HYGIENICS HOLDINGS INC. /s/ Dave Ashby Dave Ashby President and Director Date:January 22, 2014
